--------------------------------------------------------------------------------

Exhibit 10.3
 
L3 TECHNOLOGIES, INC.
AMENDED AND RESTATED
2008 LONG TERM PERFORMANCE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(Version 0007)


This Restricted Stock Unit Agreement (this “Agreement”), effective as of the
Grant Date (as defined below), is between L3 Technologies, Inc., a Delaware
corporation (the “Corporation”), and the Participant (as defined below).


1.          Definitions.  The following terms shall have the following meanings
for purposes of this Agreement:


 (a)          “Award Letter” shall mean the letter to the Participant attached
hereto as
Exhibit A.


 (b)          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
 (c)          “Grant Date” shall mean the “Grant Date” listed in the Award
Letter.
 
 (d)          “Participant” shall mean the “Participant” listed in the Award
Letter.
 
 (e)          “Restricted Units” shall mean that number of restricted units
listed in the Award Letter as “Awards Granted.”
 
 (f)           “Section 409A Change in Control Event” shall mean a change in
ownership or effective control of the Corporation, or in the ownership of a
substantial portion of the assets of the Corporation, within the meaning of
Section 409A(a)(2)(A)(v) of the Code.
 
 (g)          “Shares” shall mean a number of shares of the Corporation’s Common
Stock, par value $0.01 per share, equal to the number of Restricted Units.


2.          Grant of Units.  The Corporation hereby grants the Restricted Units
to the Participant, each of which represents the right to receive one Share upon
the expiration or termination of the Restricted Period (as defined below),
subject to the terms, conditions and restrictions set forth in the L3
Technologies, Inc. Amended and Restated 2008 Long Term Performance Plan (the
“Plan”) and this Agreement.


3.          Restricted Unit Account.  The Corporation shall cause an account
(the “Unit Account”) to be established and maintained on the books of the
Corporation to record the number of Restricted Units credited to the Participant
under the terms of this Agreement.  The Participant’s interest in the Unit
Account shall be that of a general, unsecured creditor of the Corporation.


4.          Restricted Period.  Except as otherwise provided in paragraphs 6 and
7 hereof, the “Restricted Period” shall mean the period beginning on the Grant
Date and expiring on the third anniversary of the Grant Date.  Upon the
expiration or termination of the Restricted Period, the Shares shall be issued
to the Participant in accordance with Section 13.
 

--------------------------------------------------------------------------------

5.          Nonalienation of Benefits.  No Participant or beneficiary shall have
the power or right to transfer, anticipate, or otherwise encumber the
Participant’s interest under this Agreement.  The provisions of this Agreement
shall inure to the benefit of the Participant and the Participant’s
beneficiaries, heirs, executors, administrators or successors in interest.


6.          Change in Control During Restricted Period.  Upon the occurrence of
a “change in control” that constitutes a Section 409A Change in Control Event,
the Restricted Period shall automatically terminate and the Shares shall
thereafter be issued to the Participant in accordance with Section 13.  In the
event of any other “change in control,” the Restricted Period shall not be
immediately affected, but shall subsequently terminate (and the Shares shall
thereafter be issued to the Participant in accordance with Section 13) upon the
earliest to occur of: (a) a Section 409A Change in Control Event, (b) the
Participant’s death, (c) the Participant’s “disability” (as defined in Section
7(c) hereof) or (d) the third anniversary of the Grant Date.  For purposes of
this Agreement, a “change in control” means:


             (a)          The acquisition by any person or group (including a
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act),
other than the Corporation or any of its subsidiaries, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
majority of the combined voting power of the Corporation’s then outstanding
voting securities, other than by any employee benefit plan maintained by the
Corporatio
 
 (b)          The sale of all or substantially all the assets of the Corporation
and its subsidiaries taken as a whole;


 (c)          The consummation of a merger, combination, consolidation,
recapitalization or other reorganization of the Corporation with one or more
other entities that are not subsidiaries if, as a result of the consummation of
the merger, combination, consolidation, recapitalization or other
reorganization, less than 50 percent of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be
beneficially owned in the aggregate by the stockholders of the Corporation
immediately prior to the event; or


 (d)          The election, including the filling of vacancies, during any
period of 24 months or less, of 50% or more of the members of the Board of
Directors, without the approval of Continuing Directors, as constituted at the
beginning of such period.  "Continuing Directors" shall mean any director of the
Corporation who either (i) is a member of the Board of Directors on the Grant
Date, or (ii) is nominated for election to the Board of Directors by a majority
of the Board which is comprised of directors who were, at the time of such
nomination, Continuing Directors.


7.          Termination of Employment or Disability During Restricted Period.


 (a)          In the event that the Participant’s employment with the
Corporation and its subsidiaries is terminated (other than by reason of death,
“retirement” or “disability,” as defined below) prior to the expiration or
termination of the Restricted Period and prior to the occurrence of a “change in
control” (as defined in Section 6), the Participant shall forfeit the Restricted
Units and all of the Participant’s rights hereunder shall cease (unless
otherwise provided for by the Committee in accordance with the Plan).  The
Participant’s rights to the Restricted Units shall not be affected by any change
in the nature of the Participant’s employment so long as the Participant
continues to be an employee of the Corporation or any of its subsidiaries.
 
2

--------------------------------------------------------------------------------

 (b)          In the event the Participant terminates employment with the
Corporation and its subsidiaries because of “retirement” prior to the expiration
or termination of the Restricted Period and prior to the occurrence of a “change
in control” (as defined in Section 6), the Restricted Period shall not be
affected and shall expire with the passage of time in accordance with paragraph
4, except that (i) in the event that the Participant dies following retirement
but prior to the expiration of the Restricted Period, the Restricted Period
shall automatically terminate and the Shares shall thereafter be delivered in
accordance with Section 13 and (ii) the Restricted Period may earlier terminate
in accordance with Section 6.  For purposes of this Agreement, retirement means
the Participant (A) terminates employment with the Corporation and its
subsidiaries other than for Cause (and is not subject to termination for Cause
at the time of such termination) more than one year after the Grant Date, (B) is
available for consultation with the Corporation or its subsidiaries at the
reasonable request of the Corporation or its subsidiaries and (C)  terminates
employment either (i) on or after attaining age 60 and completing at least five
years of service in the aggregate with the Corporation and its subsidiaries
(which service must be continuous through the date of termination except for a
single break in service that does not exceed one year in length), or (ii) on or
after attaining age 65.  For purposes of this Agreement, “Cause” means the
Participant’s (1) intentional failure to perform reasonably assigned duties, (2)
dishonesty or willful misconduct in the performance of duties, (3) engaging in a
transaction in connection with the performance of duties to the Corporation or
its subsidiaries which transaction is adverse to the interests of the
Corporation and is engaged in for personal profit or (4) willful violation of
any law, rule or regulation in connection with the performance of duties (other
than traffic violations or similar offenses).


 (c)          Upon Participant’s death or “disability” (as defined below), the
Restricted Period shall automatically terminate and the Shares shall thereafter
be issued in accordance with Section 13.  For purposes of this Agreement,
disability means the Participant, (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant's employer.


 (d)          Whether (and the circumstances under which) employment has been
terminated and the determination of the termination date for the purposes of
this Agreement (or whether, and the date upon which, the Participant has
suffered a disability under Section 7(c)) shall be determined by the Committee
or (with respect to any employee other than an “Executive Officer” as defined
under the Plan) its designee (who, at the date of this Agreement, shall be the
Corporation’s Vice President of Human Resources), whose good faith determination
shall be final, binding and conclusive; provided, that such designee may not
make any such determination with respect to his or her own employment.


8.          Dividends.  If the Corporation pays a cash dividend on its common
stock, the Participant shall accrue in his or her Dividend Account (as defined
below) a cash dividend equivalent with respect to the Restricted Units credited
to the Participant’s Unit Account as of the record date for the dividend, with
each Restricted Unit being equivalent to one share of common stock.  The
Corporation shall cause an account (the “Dividend Account”) to be established
and maintained as part of the records of the Corporation to evidence the
aggregate cash dividend equivalents accrued by the Participant from time to time
under this Section.  No interest shall accrue on any amounts reflected in the
Dividend Account.  The Participant’s interest in the amounts reflected in the
Dividend Account shall be that of a general, unsecured creditor of the
Corporation.  Subject to, and as promptly as practicable following, the issuance
of the Shares pursuant to Section 13 hereunder, the Corporation shall pay an
amount in cash (without interest and subject to applicable withholding taxes) to
the Participant (or his or her beneficiaries, heirs, executors, administrators
or successors in interest who are issued the Shares pursuant to Section 13
hereunder) equal to the aggregate cash dividend equivalents accrued in the
Participant’s Dividend Account and the Participant’s Dividend Account shall be
eliminated at that time.  In the event that the Participant forfeits his or her
rights to the Restricted Units, the Participant also shall be deemed to have
forfeited his or her rights to any cash dividend equivalents accrued in the
Participant’s Dividend Account and the Participant’s Dividend Account shall be
eliminated at that time.
 
3

--------------------------------------------------------------------------------

9.          No Right to Continued Employment.   Nothing in this Agreement or the
Plan shall be interpreted or construed to confer upon the Participant any right
to continue employment by the Corporation or any of its subsidiaries, nor shall
this Agreement or the Plan interfere in any way with the right of the
Corporation or any of its subsidiaries to terminate the Participant’s employment
at any time for any reason whatsoever, whether or not with cause.


10.        No Rights as a Stockholder.  The Participant’s interest in the
Restricted Units shall not entitle the Participant to any rights as a
stockholder of the Corporation.  The Participant shall not be deemed to be the
holder of, or have any of the rights and privileges of a stockholder of the
Corporation in respect of, the Shares unless and until such Shares have been
issued to the Participant in accordance Section 13.


11.        Adjustments Upon Change in Capitalization.  In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, stock dividend or similar capital adjustment, as a result of which shares
of any class shall be issued in respect of outstanding shares of the
Corporation’s Common Stock or shares of Corporation’s Common Stock shall be
changed into a different number of shares or into another class or classes or
into other property or cash, the Restricted Units, the Participant’s Unit
Account and/or the Shares shall be adjusted to reflect such event so as to
preserve (without enlarging) the value of the award hereunder, with the manner
of such adjustment to be determined by the Committee in its sole discretion. 
This paragraph shall also apply with respect to any extraordinary dividend or
other extraordinary distribution in respect of the Corporation’s Common Stock
(whether in the form of cash or other property).


12.        General Restrictions.  Notwithstanding anything in this Agreement to
the contrary, the Corporation shall have no obligation to issue or transfer the
Shares as contemplated by this agreement unless and until such issuance or
transfer shall comply with all relevant provisions of law and the requirements
of any stock exchange on which the Corporation's shares are listed for trading.


13.        Issuance of Shares.  Upon the expiration or termination of the
Restricted Period and payment by the Participant of any applicable taxes
pursuant to Section 14 of this Agreement, the Corporation shall, as soon as
reasonably practicable (and in any event within 75 days of the termination or
expiration of the Restricted Period), but subject to any delay necessary to
comply with Section 12 hereof, issue the Shares to the Participant, free and
clear of all restrictions; provided, that if the termination of the Restricted
Period results from a Section 409A Change in Control Event, then notwithstanding
the foregoing, the Shares shall be issued within 30 days of the Section 409A
Change in Control Event.  The Corporation shall not be required to deliver any
fractional Shares, but shall pay, in lieu thereof, the fair market value (as
defined in the Plan) as of the date the restrictions lapse of such fractional
share to the Participant.  The Corporation shall pay any costs incurred in
connection with issuing the Shares.  Upon the issuance of the Shares to the
Participant, the Participant’s Unit Account shall be eliminated. 
Notwithstanding the provisions of this Section, in the event of the death of the
Participant prior to the issuance of the Shares under this Section 13, the
issuance of the Shares and any payment in lieu of fractional Shares shall be
made to the Participant’s beneficiaries, heirs, executors, administrators or
successors in interest as the case may be.
 
4

--------------------------------------------------------------------------------

14.        Tax Withholding.  Upon the expiration or termination of the
Restricted Period, the Participant shall remit to the Corporation the minimum
amount necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any (“Withholding Taxes”) as a condition to the Corporation’s
issuance of any Shares as provided in Section 13.  The payment shall be in (i)
cash, (ii) the delivery of Shares, (iii) a reduction in the number of Shares
otherwise issuable or deliverable or other amounts otherwise payable to the
Participant pursuant to this Agreement, or (iv) a combination of (i), (ii)
and/or (iii).  The value of any Shares delivered or withheld as payment in
respect of withholding tax requirements shall be determined by reference to the
Fair Market Value of such Shares as of the date of such withholding or
delivery.  In the event that Withholding Taxes are satisfied by withholding a
portion of the Shares otherwise issuable or deliverable to the Participant
pursuant to this Agreement, the Corporation shall not withhold any Shares in
excess of the minimum number of Shares necessary to satisfy the applicable
Withholding Taxes.


15.        Subsidiary.  As used herein, the term “subsidiary” shall mean, as to
any person, any corporation, association, partnership, joint venture or other
business entity of which 50% or more of the voting stock or other equity
interests (in the case of entities other than corporations), is owned or
controlled (directly or indirectly) by that entity, or by one or more of the
Subsidiaries of that entity, or by a combination thereof.


16.        Plan Governs.  The Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by its terms, all of which are incorporated
herein by reference.  The Plan shall govern in the event of any conflict between
this Agreement and the Plan.


17.        Modification of Agreement.  This Agreement may be not be modified,
amended, suspended or terminated, and any terms or conditions may not be waived,
without the approval of the Committee.  The Committee reserves the right to
amend or modify this Agreement at any time without prior notice to any
Participant or other interested party; provided, that except as expressly
provided hereunder, any such amendment or modification may not adversely affect
in any material respect the Participant’s rights or benefits hereunder except
for such amendments or modifications as are required by law.


18.        Severability.  Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force in accordance with their terms.


19.        Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflicts of laws principles thereof.  If the
Participant has received a copy of this Agreement (or the Plan or any other
document related hereto or thereto) translated into a language other than
English, such translated copy is qualified in its entirety by reference to the
English version thereof, and in the event of any conflict the English version
will govern.


20.        Successors in Interest.  This Agreement shall inure to the benefit of
and be binding upon any successor to the Corporation.  This Agreement shall
inure to the benefit of the Participant or the Participant’s legal
representatives.  All obligations imposed upon the Participant and all rights
granted to the Corporation under this Agreement shall be final, binding and
conclusive upon the Participant’s heirs, executors, administrators and
successors.
 
5

--------------------------------------------------------------------------------

21.        Administration.  The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons.  No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Restricted
Units.  In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.


22.        Resolution of Disputes.  Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive on the Participant and Corporation for all purposes.


23.        Data Privacy Consent.  As a condition of the grant of the Restricted
Units, the Participant hereby consents to the collection, use and transfer of
personal data as described in this paragraph. The Participant understands that
the Corporation and its subsidiaries hold certain personal information about the
Participant, including name, home address and telephone number, date of birth,
social security number, salary, nationality, job title, ownership interests or
directorships held in the Corporation or its subsidiaries, and details of all
restricted units or other equity awards or other entitlements to shares of
common stock awarded, cancelled, exercised, vested or unvested (“Data”). The
Participant further understands that the Corporation and its subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Corporation and any of its subsidiaries may each further transfer
Data to any third parties assisting the Corporation in the implementation,
administration and management of the Plan. The Participant understands that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. The Participant hereby authorizes them to receive,
possess, use, retain and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of shares of common stock
on the Participant’s behalf, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer to a broker or other third party with
whom the Participant may elect to deposit any shares of common stock acquired
under the Plan. The Participant may, at any time, view such Data or require any
necessary amendments to it.


24.        Limitation on Rights; No Right to Future Grants; Extraordinary Item
of Compensation.  By accepting this Agreement and the grant of the Restricted
Units contemplated hereunder, the Participant expressly acknowledges that (a)
the Plan is discretionary in nature and may be suspended or terminated by the
Corporation at any time; (b) the grant of Restricted Units is a one-time benefit
that does not create any contractual or other right to receive future grants of
restricted units, or benefits in lieu of restricted units; (c) all
determinations with respect to future grants of restricted units, if any,
including the grant date, the number of Shares granted and the restricted
period, will be at the sole discretion of the Corporation; (d) the Participant’s
participation in the Plan is voluntary; (e) the value of the Restricted Units is
an extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (f) grants of
restricted units are not part of normal or expected compensation for any purpose
and are not to be used for calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and the Participant waives any claim on such
basis; and (g) the future value of the underlying Shares is unknown and cannot
be predicted with certainty. In addition, the Participant understands,
acknowledges and agrees that the Participant will have no rights to compensation
or damages related to restricted unit proceeds in consequence of the termination
of the Participant’s employment for any reason whatsoever and whether or not in
breach of contract.
 
6

--------------------------------------------------------------------------------

25.        Award Administrator.  The Corporation may from time to time to
designate a third party (an “Award Administrator”) to assist the Corporation in
the implementation, administration and management of the Plan and any Restricted
Units granted thereunder, including by sending Award Letters on behalf of the
Corporation to Participants, and by facilitating through electronic means
acceptance of Restricted Unit Agreements by Participants.


26.        Section 409A.  This Agreement is intended to comply with the
provisions of Section 409A of the Code and the regulations promulgated
thereunder.  Without limiting the foregoing, the Committee shall have the right
to amend the terms and conditions of this Agreement in any respect as may be
necessary or appropriate to comply with Section 409A of the Code or any
regulations promulgated thereunder, including without limitation by delaying the
issuance of the Shares contemplated hereunder.


27.        Book Entry Delivery of Shares.  Whenever reference in this Agreement
is made to the issuance or delivery of certificates representing one or more
Shares, the Corporation may elect to issue or deliver such Shares in book entry
form in lieu of certificates.


28.        Acceptance.  This Agreement shall not be enforceable until it has
been executed by the Participant.  In the event the Corporation has designated
an Award Administrator, the acceptance (including through electronic means) of
the Restricted Unit award contemplated by this Agreement in accordance with the
procedures established from time to time by the Award Administrator shall be
deemed to constitute the Participant’s acknowledgment and agreement to the terms
and conditions of this Agreement and shall have the same legal effect in all
respects of the Participant having executed this Agreement by hand.
 
7

--------------------------------------------------------------------------------

 
By:
L3 TECHNOLOGIES, INC.
         
[strianese-image.jpg]
         
Michael T. Strianese
   
Chairman and Chief Executive Officer
     
            
 
[davidson-image.jpg]
         
Ann D. Davidson
   
Senior Vice President, General Counsel and
Corporate Secretary
     
Acknowledged and Agreed
   
as of the date first written above:
         
Participant ES
           
Participant Signature
   

 
8

--------------------------------------------------------------------------------

Exhibit A


L3 Technologies, Inc.
Restricted Stock Unit Award Notification Letter


Participant:
Participant Name

 
Grant Date:
Grant Date

 
Awards Granted:
# Shares Restricted Units

 
 
9

--------------------------------------------------------------------------------